DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10,426,435. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a ultrasonic imaging system comprising a 1D array of transducer and a first and second stage bemformer to process and generate a two dimensional image.

U. S. Application No. 16/586089
U.S. Patent No. 10,426,435
1 . A medical ultrasound imaging method comprising: operating a 1D transducer array having only a linear array of transducer elements by controlling pulse transmission from the one-dimensional (1D) transducer array; processing signals received by the 1D transducer array with a first stage beamformer device in a handheld probe housing, the first stage beamformer device being operative in response to delay control signals from a first stage control circuit in the handheld probe housing wherein the first stage control circuit is connected to a system controller; further processing ultrasound data in a portable ultrasound processor housing connected to the probe housing with a cable wherein the processor housing includes the system controller, a data processor, a display and a second stage beamformer device that is operative in response to the system controller that controls delays applied to signals received from the first stage beamformer device; and generating image data with the data processor connected to the second stage beamformer device to display a two-dimensional ultrasound image on the display.
: a 1D transducer array connected to a first stage beamformer device that processes ultrasound data in response to a first control circuit in a handheld probe housing, the 1D transducer array being connected to a transmit circuit that actuates transmission of an ultrasound pulse from the array, the first stage beamformer device including a plurality of beamformer subarrays in the handheld probe housing, each subarray corresponding to a selected plurality of adjacent transducer elements of the 1D transducer array, and wherein the first control circuit is connected to the transmit circuit and each beamformer subarray to control beamformer delays; and a processor housing connected to the probe housing with a cable, the processor housing including a second stage beamformer that receives data from the first stage beamformer device and a system controller in the processor housing connected to the second stage beamformer to control second stage beamformer delays, the system controller being connected to the first control circuit, and wherein the processor housing further comprises a data processor to process image data received from the second stage beamformer to form a two dimensional ultrasound image.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793